TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre l': De l'objet et dela durée de la convention

Article premier La présente convention a pour objet l'aménagement durable et la
mise en valeur de l'Unité Forestière d'Aménagement Missa, située dans la zoneë il
(Ibenga-Motaba). dans le secteur forestier nord

Article 2: La durée de la présente convention est fixée à 15 ans à compter de la
date de signature de l'arrêté d'approbation de ladite convention

A la suie de l'adoption du plan d'aménagement prévu à larticle 12
ci-dessous, la durée de la convention pourrait être modifiée, en fonction des
directives dudit plan, pour tenir compte des prescriptions de l'article 67 de la loi
n° 16-2000 du 20 novembre 2000 portant code forestier susvisée

Cette convention est renouvelable, après son évaluation, par l'Administration des
Eaux et Forêts, tel que prévu à l'article 31 ci-dessous

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
4 de la Société

Article 3: La Société est constituée en société anonyme de droit congolais.
dénommée Likouala Timber, en sigle LT "

Son siège social est fixé à Brazzaville, boîte postale 2927, République du Congo

Il pourra être transféré en tout autre lieu de la République du Congo par décision de
la majorité des actionnaires, réunis en Assemblée Générale Extraordinaire

Article 4: La Société a pour objet l'exploitation. la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois

Afin de réaliser Ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer Ses activités. ainsi que

toute opération commerciale mobilière se ratt:
F achant directement ires
l'objet de la société ne >,

Article 5: Le capital social de la ciété es 6 à
de k te t u a
So fix FCFA milliard
(FCFA 0.000) Toutefois, il pourrait être augme té en une ou plusieurs fois

par voie d'apport en numé
uméraire, par incoi "
ayant vocati à OT rporation des rése Ru
ion à être incorporées au capital social et par apport en Dre HREES
nature.

Article 6. Le mo
ntant actuel du capital si
ocial, divisé en 100.000
0 actions de 10.000

F CFA chacune, est reparti de la manière suivante
une, ne £
# \
| un 7
| Actionnaires Nombre | Valeur d'une Valeur Totale |
| CFA

| | __ d'action action (FCF FCFA) ___|

LALFANIA GROUP INC | 79.996 | 10.000 799.960.000 |

YAFEI TIMBER LTD | 20.000 | 10.000 200.000.000
FUSER Giancarlo | 1! 10.000

| FUSER Alezzio | 1| 10.000

| GUERRIC Christian | 1 10.000 |

| MARIN Paolo 1 __10.090

L Total | 400.000 | 10.000 | 1.000.000.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes
législatifs et réglementaires en la matière

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
MISSA

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières en vigueur notamment l'arrêté n° 2634IMEF PRH/DGEF!
DF-SIAF du 06 juin 2002 définissant les Unités Forestières d'Aménagement du
domaine forestier de la zone Il (Ibenga-Motaba) du secteur forestier nord et précisant
les modalités de leur gestion et de leur exploitation, la Société est autorisée à
exploiter l'Unité Forestière d'Aménagement Missa, d'une superficie de 225.500 ha
située dañs la zone il (Ibenga-Motaba) dans le secteur forestier nord, dans le
Département de la likouala

L'Unité Forestière d'Aménagement Missa est délimitée ainsi qu'il suit

- Au Nord: Par la frontière du Congo avec la République Centrafricaine
depuis la rivière Lokoumbé, jusqu'à un point aux coordonnées suivantes
03°35'42 *23"N-17°56"33"55" E

A l'Est et au Sud-Est: Par la rivière Lokombé, jusqu'à sa confluence avec la
rivière Mbongoumba ; ensuite par la rivière Mbongoumba en aval, jusqu'à sa
confluence avec la rivière Missa : ensuite par la rivière Missa ; en amont,
jusqu'à son intersection avec le parallèle 03°14'00"N :

- Au-Sud: Par la rivière Missa en amont, jusqu'au parallèle 03°14'00"N
ensuite par ce parallèle, dans le sens de l'ouest, jusqu'à la rivière TOkÉlE

- A l'Ouest: Par la frontière de la Ré
€ r publique Centrafricaine, d
anses suivantes 03°36 13"N-17°2146"40"E ; Me ce ont See
droite onenée géographiquement suivant un angle de 233°30' he u'à |
üne rivière non dénommée, affluent de la Mapéla Snetraule

Mapela en aval, jusqu'à nfluence avec la omb n [s
A
jusqu'à sa confluence av ok é: ensuite par la

M
Bokombé jusqu'à Sa confluence avec la rivière Tokélé ; puis par la rivière
Tokélé jusqu'au parallèle 03°14'N

TITRE TROISIÈME : ENGAGEMENTS DES PARTIES

Chapitre |: Des engagements dela Société

Article 9: La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notamment :

- en effectuant des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenit à la Direction Départementale
de l'Economie Forestière la Likouala dans les délais prescrits par la

réglementation en vigueur

en transmettant les états de production à l'Administration des Eaux et Forêts,
dans les délais prévus par les textes réglementaires en vigueur.

. en ne cédant, ni en ne sous-traitant l'exploitation de l'Unité Forestière
. d'Aménagement Missa
La société s'engage également à respecter la législation et la réglementation en
vigueur en matière d'environnement

Article 10: La Société s'engage à atteindre le volume maximum annuel de la
superficie concédée, conformément au planning présenté dans le cahier de charges
particulier, sauf crise du marché où cas de force majeure.

Article 11: La Société s'engage à mette en valeur l'Unité Forestière
d'Aménagement Missa, conformément aux normes techniques établies par
l'Administration des Eaux et Forêts, aux prescriptions de ladite convention et aux
dispositions du cahier de charges particulier.

Article 42. La Société s'engage à élaborer, SOUS le contrôle des services
compétents du Ministère chargé des Eaux et Forêts, le plan d'aménagement de
l'Unité Forestière d'Aménagement Missa dans l'objectif de l'aménagement durable
de l'Unité Forestière d'Aménagement Missa

À cet effet, elle devra créer en: Son sein une cellule chargée de coordonner
l'élaboration et la mise en œuvré de ce’ plan

Pour _—
our l'élaboration du plan d'aménagement, la Société peut faire ap.

d'études compétent, après avis pel à un bureau

du Directeur Général de l'Economie Forestière

Ce plan d'amé é ê
ca Da dr nee a sur la base de directives nationales
fésonome den eL niques édictées par là Direction Générale de
Les conditions d'élaboration du plan d'aménagement sont définies dans un pre ole _

d'a sord conclu entre la Direction Générale de l'Economie Forestière et fa Société,
en date du 22 avril 2002.

Rs

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du
plan d'aménagement, pour prendre en compte les prescriptions et préciser les
modalités de mise en œuvre dudit plan

Article 13: La Société s'engage à financer l'élaboration du plan d'aménagement de
l'Unité Forestière d'Aménagement Missa

Article 44: La Société s'engage à mettre en œuvre le plan d'aménagement à
élaborer, mentionne à l'article 12 ci-dessus, notamment à travers

- Ja mise en œuvre d'un programme visant une gestion rationnelle de la faune
dans l'Unité Forestière d'Aménagement Missa, en collaboration avec
l'Administration des Eaux et Forêts. A cet effet, il sera mis en place une
«Unité de Surveillance et de Lutte Anti-Braconnage »: en sigle USLAB,
suivant un protocole d'accord à signer avec la Direction Générale de
l'Économie Forestière :

- La réalisation d'un programme de régénération des forêts dégradées et de
, conduite des jeunes peuplements

Les dépenses relatives à la mise en ŒUVTÉ du plan d'aménagement sont à la charge
de la Société Toutefois, celle-ci peut. avec l'appui du Département des Eaux et
Forêts, rechercher des financements extérieurs, pOur réaliser certaines activités
notamment celles lièes à la gestion et à la conservation de la diversité biologique

Article 15 : La Société s'engage à développer les unités industrielles et à diversifier
la production transformée, selon le programme d'investissements et suivant le
planning de production présentés dans le cahier de charges particulier

A cet effet, la Société présentera, chaque année, à la Direction Déparementale de
l'Economie Forestière un programme d'investissements au moment du dépôt des
éléments pour l'obtention de la coupe annuelle

Article 16 : La Société s'engage à assurer la bonne exécution du programme
d'investissements, tel qu'il est prévu au cahier de charges particulier sauf cas de
force majeure, prévu à | article 27 ci-dessous

Pour couvrir les investissements. là société aura recours à tout ou partie de son cash

flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et
long termes

Article 17: La Société s'engage à recruter les cad

financer leur formation, selon les dispositions pré
particulier

res nationaux, à assurer et à
cisées au cahier de charges

LT

Article 18: La Société s'engage à porter l'effectif du personnel à 1349008 selon
les détails précisés dans le cahiër de charges particulier.

Article 19: La Société s'engage à livrer du matériel et à réaliser les travaux
spécifiques au profit de rAdministration des Eaux et Forêts, des populations et des
collectivités territoriales ou locales du Département de la Likouala, tels que prévus au
cahier de charges particulier de cette convention

Chapitre Il: Des engagements du Gouvernement

Article 20 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la société et à contrôler, par le biais des services compétents
au Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

il garantit la libre circulation des produits forestiers, SOUS TÉSEIVE de leur contrôle par
les agents des Eaux et Forêts.

Article 21: Le Gouvernement s'engage à maintenir le volume maximum annuel de
l'Unité Forestière d'Aménagement Missa jusqu'à l'adoption du plan d'aménagement,
gauf en cas de crise SU le marché de bois ou de force majeure ou de non exécution
des investissements industriels.

article 22 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords de toute nature
qu'il pourrait contracter avec d'auties Etats ou des tiers

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre |: De la modification et de la révision

Article 23. Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties
l'exige, ou encore lorsque son exécution devient impossible en cas de force majeure

aie 24: Toute demande de modification de la présente convention devra être
ormulée par écrit, par la Partie qui prend l'initiative de la modification, avec les
propositions de modification adressées à l'autre partie, deux mois avan.

Cette modification n'entre:
contractantes ra en vigueur que si elle est adoptée par les Parties
Chapitre Il: De la résiliation de la convention

Article 25: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, après
une mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les
cas, ne doivent pas dépasser trois mois

Cette résiliation intervient également en cas de manquements graves à la législation
et à la réglementation forestières güment constatés et notifiés à la Société par
r'Administration des Eaux et Forêts.

La résiliation de la convention se fera Pat arrêté du Ministre chargé des Eaux et
Forêts

Article 26 : Les dispositions de l'article 25 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans un délai d'un
an, à compter de la date de signature de son arrêté d'approbation, ou encore,
lorsque les activités du chantier sont arrêtées pendant un an, sauf cas de force
majeure défini à l'article 27 ci-dessous, après avoir tenu informé l'Administration des
Eaux et Forêts

Ce cas de force majeure doit être constaté par l'Administration Forestière.

Chapitre Ill : Du cas de force majeure

Article 27 : Est qualifié de « cas de force majeure » tout événement indépendant de
la volonté de la Société, extérieur celle-ci et susceptible de nuire aux conditions dans

lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue
pas un cas de force majeure

Article 28 : AU Cas où l'effet de force majeure n'excède pas six MOIS, le délai de
l'exploitation sera prolongé par rapport à la période concernée par la force majeure

Si au contraire, l'effet de force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution

Les Parties s'engagent à se soumettre à toute décision résultant d’un tel règlement
même si cette décision devra aboutir à la résiliation de la présente convention

a

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 29 : Les parties conviennent de régler à l'amiable tout différend qui résulterait
de l'exécution de cette convention

Au cas où le règlement à l'amiable n'aboutirait pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la société.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 30 : En cas de liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000
portant code forestier sont applicables de plein droit.

Article 31: La présente convention fera l'objet d'une évaluation annuelle par les

services compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités, qui jugeront de l'opportunité de sa reconduction.

Article 32: Le taux retenu pour le caleul de la taxe forestière est fixé par un texte
réglementaire

Article 33° La présente Convention, qui abroge le contrat de transformation
industrielle n° aIMEFPRH/DGEF/DF-SGF du 17 mai 2001, conclu entre la Société
Likouala Timber et le Gouvernement de la République sera approuvée par arrêté du
Ministre chargé des Eaux et Forêts, et entrera en vigueur à compter de la date de
gpnete de cet arrêté.l-

Fait à Brazzaville, le 19 septembre 2005
Pour la Société, Pour le Gouvernement,

Le Directeur Général Le Ministre de l'Economie Forestière
et de l'Environnement,

1

